Citation Nr: 1136243	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to October 7, 2010, and in excess of 30 percent thereafter, for status post repair of recurrent dislocation of the left shoulder with associated degenerative joint disease, to include extraschedular consideration.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1951 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for an increased rating for a left shoulder disability.  In a November 2010 rating decision, the RO increased the rating to 30 percent effective October 7, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for an increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2009, March 2010, and January 2011, the Board remanded this case for further evidentiary development of:  obtaining any ongoing treatment records for a left shoulder disability; obtaining records from the Social Security Administration (SSA), if indicated; providing the Veteran with notice of the information and evidence (lay and medical) necessary to substantiate the claim, to include the relevant provisions of 38 C.F.R. § 4.71a, and the associated Diagnostic Codes 5201, 5202, and 5203; a VA examination; and for consideration of whether the claim should be referred to the Director of Compensation and Pension for consideration of assignment of an extraschedular evaluation.  The requested development was completed, and the remand orders were substantially completed.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See October 2010 VA treatment record and examination report).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished, and there has been no prejudicial failure of notice or assistance to the appellant.

2. The Veteran is right hand dominant.

3. Prior to October 7, 2010, the Veteran's left shoulder disability, status post repair of recurrent dislocation with associated degenerative joint disease, was manifested by increased pain with movement, and range of motion midway between side and shoulder level, but without evidence of limitation of motion to within 25 degrees from the side, ankylosis of scapulohumeral articulation or fibrous union, nonunion, or loss of the head of the humerus.

4.  After October 7, 2010, the shoulder disorder did not result in ankylosis of scapulohumeral articulation or fibrous union, nonunion, or loss of the head of the humerus.

5. The Veteran's pain and limitation of motion, status post repair of recurrent dislocation of the left shoulder with associated degenerative joint disease, evaluated as 20 percent disabling prior to October 7, 2010, and as 30 percent disabling thereafter, does not present an exceptional or unusual disability picture at any time during this appeal as to render impractical the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1. Prior to October 7, 2010, the criteria for a disability rating higher than 20 percent for status post repair of recurrent dislocation of the left shoulder with associated degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2010).

2. The criteria for assignment of an extraschedular evaluation for status post repair of recurrent dislocation of the left shoulder with associated degenerative joint disease have not been met at any time during the current appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased disability rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of the disability and the effects that the disability has on his employment.  A similar letter was provided in August 2009.  The February 2007 letter, and additional August 2009, March 2010, and December 2010 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A May 2008 letter provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to an increased disability evaluation under 38 C.F.R. 4.71a, Diagnostic Code 5201.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be veteran specific).  In this regard, although the Veteran was not provided with notice of other potentially relevant diagnostic codes as directed by the Board's July 2009 remand, the additional potentially relevant diagnostic codes were discussed and considered in the AMC's November 2010 Rating Decision, as well as in the subsequent November 2010 Supplemental Statement of the Case.  The appeal was readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, lay statements, and an Administrative Review by the Director of Compensation and Pension for extraschedular consideration.  In addition, the Veteran was afforded VA examinations in May 2007 and in September 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.  There is no evidence of any increase in severity of the disability since the most recent examination.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Historically, service connection was awarded for a left shoulder disability by a January 1955 rating decision.  The current appeal stems from a December 2006 claim for an increased disability rating.  The Veteran contends that he is entitled to a disability rating in excess of 20 percent for a left shoulder disability prior to October 7, 2007.

As noted above, the medical evidence of record establishes that the Veteran is right hand-dominant; therefore, his left arm is considered his minor extremity.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2010).

Diagnostic Code 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent rating for limitation of motion of the minor arm at shoulder level.  A rating of 20 percent is also assigned for limitation of motion of the minor arm midway between side and shoulder level.  A rating of 30 percent is assigned for limitation of motion of the minor arm to 25 degrees from the side.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

In addition, arthritis due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning to the evidence, a May 2006 VA treatment record shows complaints of constant left shoulder pain with certain movements, however, left shoulder strength was normal.  

An October 2006 VA treatment record shows that the Veteran's left shoulder disability was manifested by complaints of chronic left shoulder pain that had gradually worsened since April, decreased range of motion, limited extension, minimal reduction of movement with abduction, and pain at rest that increased with certain movements.  X-rays on that occasion revealed degenerative changes in the glenohumeral joint with decreased joint space and osteophytes involving the inferior aspect of the glenoid and along the humeral head.  

In November 2006, a VA treatment record revealed that the Veteran's left shoulder was "unable to extend almost to nothing," and he was unable to abduct past 110 degrees.  However, internal and external rotation was full and strength was normal.  A diagnosis of severe osteoarthritis was noted.

In February 2007, a private treatment record indicated that the Veteran's left shoulder disability was manifested by increased pain - worse with activity, loss of motion, grinding, crepitus in the glenohumeral joint, a positive impingement sign, some tenderness in the anterolateral shoulder, and weakness.  Range of motion of the left shoulder was 140 degrees of flexion, 120 degrees of abduction, 45 degrees of internal rotation, and 35 degrees of external rotation.  There was painful arc of motion from 90 to 130 degrees of flexion and definite weakness to resisted external rotation and abduction with pain.  A musculature examination was normal and a well-healed anterior scar was visible.  X-ray findings demonstrated no fracture, dislocation, or subluxation of the glenohumeral joint.  The Veteran was diagnosed with osteoarthritis of the glenohumeral joint.  It was noted that the Veteran was a good candidate for left shoulder replacement surgery. 

In May 2007, the Veteran was afforded a VA Joints Examination.  He stated that he was right hand dominant.  His left shoulder disability was manifested by a constant low-grade shoulder ache that markedly intensified with any movement, feelings of weakness, and fatigability and lack of endurance with any type of activity.  A physical examination revealed a well healed surgical scar of no clinical significance, a neurovascularly intact left upper extremity, obvious muscle atrophy about the left shoulder joint, diminished strength (2/5), and tenderness about the entire shoulder.  However, there was no swelling, stiffness, heat or redness, giving way or locking, flare-ups (only daily discomfort), or dislocation or subluxation.  Range of motion of the left shoulder revealed 0 to 90 degrees of flexion with pain at 30 degrees, 0 to 70 degrees of abduction with pain at 30 degrees, 0 to 30 degrees of internal rotation and 0 to 60 degrees of external rotation with end of range pain, and 0 to 50 degrees of extension with end of range pain.  Repetition reduced abduction to 0 to 45 degrees secondary to pain and fatigability.  The private February 2007 x-ray findings were reviewed and the examiner diagnosed status post repair of recurrent dislocations of the left shoulder with associated degenerative joint disease - symptomatic as described.  

In June 2007, the Veteran's Notice of Disagreement indicated that his left shoulder disability was manifested by continuous pain when raising his left arm from his side.  He stated that he can lift it approximately 10 to 20 degrees, and with increasing pain up to about 50 degrees at most.  He asserted that the February 2007 private left shoulder evaluation and the May 2007 VA examination were performed after he had taken 200 milligrams of Ibuprofen.  A page of the May 2007 rating decision was attached with markings indicating that the May 2007 VA examiner's reports of range of motion upon abduction were inaccurate, and that range of motion of 0 to 30 degrees upon flexion and 0 to 30 degrees upon abduction was not comfortable as indicated by the examiner.  

In the November 2007 VA Form 9 and December 2007 VA Form 646, the Veteran and his representative asserted that the May 2007 VA examiner did not account for the Veteran's pain tolerance in determining the functional impairment caused by the left shoulder disability.  Consequently, they asserted that this may have resulted in underestimation of the functional impairment of the Veteran's left shoulder.

In October 2010, the Veteran was afforded an additional VA Joints Examination.  The claims file was reviewed and it was noted that in 1954 the Veteran underwent Magnuson reconstruction of the left shoulder with transplantation of the supraspinatus tendon.  Since then, pain and limitation of motion of the left shoulder had become progressively worse over the years.  His only current treatment for his left shoulder disability was use of over-the-counter analgesics on an as needed basis.  The left shoulder disability was manifested by pain with almost any motion that was sometimes sufficient to keep him awake due to an inability to put pressure on the left shoulder while sleeping, grinding and crepitus sensations, feelings of weakened movement in the shoulder and upper arm, and severe flare-ups of pain several times a day precipitated by any attempted motion or overuse of the shoulder with lasting anywhere from one or more hours to through the remainder of the day.  The Veteran denied any recent flare-ups of longer duration.  The Veteran denied any obvious instability, any further dislocations, any additional left shoulder injuries other than during service, and any additional surgical treatment other than the aforementioned reconstruction in 1954.  

Upon physical examination at the October 2010 VA examination, there was an old anterior surgical scar.  There was no obvious swelling.  The left shoulder was kept in a dependent position with very little voluntary motion.  There was generalized atrophy in the scapular and deltoid areas.  Range of motion testing revealed forward flexion of 0 to 60 degrees and abduction of 0 to 35 degrees, however, it appeared to be all scapular motion and there appeared to be essential ankylosis at the glenohumeral joint with respect to flexion.  In addition, there was no actual abduction at the glenohumeral joint.  External rotation was difficult to test due to the dependent position of the left shoulder and due to the Veteran's inability to adequately abduct the shoulder, however, as best as could be determined, external rotation was 0 to 20 degrees with about 10 degrees of glenohumeral motion and the remaining 10 degrees of essentially scapular motion.  Internal rotation was also difficult to determine, however, it was measured at 0 to 60 degrees with an estimated 30 degrees of glenohumeral motion and the remainder scapular motion.  Additional passive range of motion was not possible.  There was objective evidence of pain with motion at the extreme ranges of motion.  After three repetitions, range of motion remained unchanged with complaints of increased pain in all areas of the shoulder.  There was severe limitation of motion reported with flare-ups that further limited range of motion.  The examiner stated that with flare-ups of joint pain, it was feasible to expect an additional loss of 20 to 25 degrees upon forward flexion and abduction, and an additional loss of 15 to 20 degrees upon internal and external rotation.  The main factors leading to additional functional loss included pain, weakness, and excessive fatigability with flare-ups and repetitive use.  

In response to a request for clarification of the November 2006 VA treatment note, the October 2010 VA examiner was unable to determine the November 2006 VA treating physician's meaning with regards to the statement that the Veteran was unable to extend "to almost nothing."  However, the October 2010 VA examiner asserted that the meaning is a moot point because there is clear evidence of worsening of the left shoulder arthritis with decreased range of motion from "full internal and external rotation and decreased abduction" as stated in November 2006 VA treatment record. 

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that prior to October 7, 2010, the Veteran's left shoulder disability, status post repair of recurrent dislocation with associated degenerative joint disease, is properly evaluated as 20 percent disabling.  

The objective findings noted above do not justify assignment of the next-higher 30 percent rating under Diagnostic Code 5201.  Such a rating would require limitation of motion of the arm to 25 degrees from the side.  Such a severe limitation is not noted on any examination report or treatment record.  In this regard, despite the Board's request for clarification of the November 2006 VA treatment note indicating that the Veteran was unable to extend "to almost nothing," the VA examiner was unable to provide sufficient clarification.  Moreover, the November 2006 VA treatment record did not indicate range of motion in terms of degrees as is necessary for interpretation of the evidence and application of the rating schedule.  Finally, subsequent range of motion testing at the May 2007 VA examination did not show that it was limited to 25 degrees from the Veteran's side.  In evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints and the examiner's findings of pain raised upon VA examinations and documented in the treatment records.  However, even when considering the complaints and findings of pain and limited motion as discussed above, the Board finds that the Veteran's disability picture still does not most nearly approximate the criteria for the next-higher 30 percent evaluation under Diagnostic Code 5201. Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion, such as DCs 5260 and 5261. Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011)

The Board has noted that the Veteran has been shown on x-ray examination to have degenerative joint disease in the left shoulder.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The non-dominant shoulder is considered a minor joint.  Here, the Veteran has already been granted a 20 percent disability rating for his left shoulder under a diagnostic code predicated upon limitation of motion (Diagnostic Code 5201).  As the Veteran is already in receipt of a 20 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
Note 1.  

Moreover, the Board finds that the Veteran is not entitled to an rating in excess of 20 percent for his left shoulder disability under Diagnostic Codes 5200 or 5202 prior to October 7, 2010, or in excess of 30 percent thereafter, as the objective medical evidence does not show ankylosis of scapulohumeral articulation or fibrous union of the humerus.  In this regard, although essential ankylosis of the scapular joint was noted in the VA examination reports and treatment records during both periods, the October 2010 VA examination report noted that range of motion was in part due to motion of the joint, and in part due to scapular motion.  Accordingly, objective medical evidence does not show that the scapula and humerus move as one piece as required under Diagnostic Code 5202.  See note.  In addition, X-ray reports have not shown ankylosis.  The Board also notes that separate ratings are not available under Diagnostic Codes 5200, 5201 and 5202, as they all contemplate limitation of motion (described as guarding in DC 5202), and separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

Accordingly, the Board finds that the Veteran's left shoulder disability is properly evaluated as 20 percent disabling prior to October 7, 2010, and as 30 percent disabling after that date.

Extraschedular Evaluation for a Left Shoulder Disability

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

Under 38 C.F.R. § 4.16(b), all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extraschedular consideration all cases of Veterans, who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The Board notes that the Veteran's service-connected disability fails to meet the scheduler criteria under 38 C.F.R. § 4.16(a). 

Where a claimant does not meet the scheduler requirements of 38 C.F.R. § 4.16(a), the Board may refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

As the Court recently explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See again Floyd, 9 Vet. App. at 95. 

Turning to the evidence, at the outset, the Board notes that a June 2005 private treatment record shows that the Veteran was retired prior to filing his December 2006 claim for an increased rating for his service-connected left shoulder disability.  

In any event, private and VA treatment records and examination reports during the course of the appeal, dating from June 2005 through October 2010, show that since May 2006, the Veteran has stated, and treatment records confirm, that the only recommended treatment available for his service-connected left shoulder disability was a left shoulder replacement.  However, due to his old age and co-existing medical conditions, and consequently, the increased risks associated with surgery, the Veteran was and is unable to undergo the recommended surgical treatment for his service-connected left shoulder disability.

In addition, since October 2006, the record reveals complaints that the Veteran was no longer able to do his own yard work or to perform most duties around his home, such as gardening and painting.

In the June 2007 Notice of Disagreement, the November 2007 VA Form 9, and the December 2007 VA 646, the Veteran and his representative stated that the Veteran was unable to do normal activities without pain.  The Veteran reiterated that at his age, surgical treatment is a last resort.  The Veteran and his representative asserted that the Veteran had developed an increased pain tolerance from coping with his left shoulder pain, and consequently, they believed that the functional impairment of the Veteran's left shoulder had been underestimated in the VA and private treatment records and examination reports.  

At the October 2010 VA examination, the Veteran was diagnosed with residuals of left shoulder surgery for recurrent dislocation of the left shoulder with associated degenerative joint disease, which had progressed to a severe degree, with very limited range of motion of the left shoulder.  The examiner stated that such diagnosis has significant effects on the Veteran's activities of daily life (ADL's) as evidenced by his difficulty and need for assistance with activities such as bathing and dressing himself on a daily basis.  The examiner further stated that the Veteran was prevented from doing chores around the home and from engaging in any sports or recreational activities.  

In accordance with the Board's March 2010 and January 2011 remand directives, in April 2011, the AMC considered and found that a referral to the Director of Compensation and Pension Services was warranted to determine whether the Veteran was entitled to an extraschedular evaluation for his service-connected left shoulder disability.

As such, June 2011, an Administrative Review was conducted by the Director of Compensation and Pension to determine whether the Veteran was entitled to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for his service-connected left shoulder disability.  The Director noted that the claim was referred for extraschedular consideration due to the AMC's finding that there was competent evidence that the Veteran needed help with his ADL's.  It was also noted that the Veteran was receiving compensation for his left shoulder disability only, with a total combined evaluation for compensation of 30 percent.  

Following a review of claims folder, including VA and private treatment records, a history of left shoulder pain diagnosed as osteoarthritis of the left glenohumeral joint was noted.  It was further noted that in October 2006, the Veteran was looking for an increased evaluation for his service-connected left shoulder disability so he could pay someone to do yard work that he was unable to perform due to his service-connected left shoulder disability.  In regards to the May 2007 VA examination, the objective medical findings pertaining to atrophy about the left shoulder joint with tenderness, weakness, and limitation of motion was noted, in addition to the Veteran's complaints of difficulty with day-to-day chores around the home with no time lost from work.  In regards to the "September 2010 VA examination" (referring to the October 2010 VA examination), the Veteran's complaints of increased and constant pain with reduced functionality were noted, as well as objective medical findings of generalized muscle atrophy in the scapular region, reduced range of painful motion that was additionally limited with repeated use and the examiner's note of significant effects on the Veteran's ADL's.

However, the Director of Compensation and Pension Service noted that extraschedular evaluations are assigned in cases where an exceptional or unusual disability is presented with such related factors as marked interference with employment or frequent periods of hospitalization that render application of the regular rating schedular standards impractical.  In the instant case, the Director found that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  Specifically, the Director stated, and the Board agrees, that the Veteran's reports of constant left shoulder pain presents a picture of disability causing difficulty with the Veteran's usual activities of daily life, however, there was no lost time from work, nor was he hospitalized for his service-connected left shoulder disability.  The Director stated that an increased evaluation was not warranted unless a limitation of motion of 25 degrees was shown, and that evidence for an increased evaluation beyond 30 percent is not contained within the existing record.  The Director found that the rating schedule remained intact and fully adequate to determine a proper evaluation, and therefore, entitlement to an extraschedular evaluation was not found by the Director. 

Accordingly, entitlement to an extraschedular rating for limitation of motion of the left shoulder due to status post repair of recurrent dislocation with associated degenerative joint disease is denied as there are clearly no unusual or exceptional disability pattern that renders the application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected left shoulder disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which neither the Veteran nor his representative have been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA treatment and examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of that assigned for his left shoulder disability.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent prior to October 7, 2010, or in excess of 30 percent thereafter, for a left shoulder disability, status post repair of recurrent dislocation with associated degenerative joint disease, to include extraschedular consideration under 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


